      Case 1:18-cv-03895-PAE-SDA Document 142 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Beom Su Lee,                                                                7/7/2020

                                Plaintiff,
                                                              1:18-cv-03895 (PAE) (SDA)
                    -against-
                                                              ORDER
 Karaoke City et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered that, no later than

Friday, July 10, 2020, Defendants shall advise the Court as to their preferred date for a settlement

conference, as between Friday, July 24, 2020 at 2:00 p.m. EST and Friday, July 31, 2020 at 2:00

p.m. EST.

       A copy of this Order will be emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               July 7, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
